C. A. 5th Cir.; and
C. A. 3d Cir. Certiorari granted limited to Question 2 presented by the petitions which reads as follows: “Assuming arguendo that such civil penalties and enforcement procedures are civil in nature and effect, whether such procedures deny the defendant employer his right to jury trial guaranteed by the Seventh Amendment to the Constitution.” Cases consolidated and a total of one hour allotted for oral argument. Reported below: No. 75-746, 518 F. 2d 990; No. 75-748, 519 F. 2d 1200.